                                          Case 3:19-cv-08470-JCS Document 25 Filed 04/15/20 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     ALISON R. O’KEEFE, et al.,                         Case No. 19-cv-08470-JCS
                                                        Plaintiffs,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                 v.                                         AMEND COMPLAINT AND REMAND
                                   9
                                  10     TARGET CORPORATION, et al.,                        Re: Dkt. No. 20
                                                        Defendants.
                                  11
                                  12          Plaintiffs Alison and Jonathan O’Keefe brought this action in the California Superior Court
Northern District of California
 United States District Court




                                  13   for Sonoma County, where it was assigned case number SCV-265337, against Defendant Target

                                  14   Corporation and a number of then-unidentified Doe Defendants, alleging that Alison O’Keefe was

                                  15   injured by the negligence of one or more Target employees when she was struck by a restocking

                                  16   cart while shopping at a Target store. Target removed to this Court based on diversity jurisdiction

                                  17   under 28 U.S.C. § 1332. After the Court granted them leave to serve an early interrogatory, the

                                  18   O’Keefes have identified Tiago Bettencourt as the employee who allegedly pushed the cart that

                                  19   struck Alison O’Keefe, and the O’Keefes now move both to amend their complaint to identify

                                  20   Bettencourt as one of the Doe defendants and to remand to state court because Bettencourt, as a

                                  21   California citizen, destroys diversity. Target opposes that motion, arguing that Bettencourt is a

                                  22   redundant defendant added solely to destroy diversity. The Court finds the matter suitable for

                                  23   resolution without oral argument and VACATES the hearing set for May 1, 2020.

                                  24          “If after removal the plaintiff seeks to join additional defendants whose joinder would

                                  25   destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the

                                  26   action to the State court.” 28 U.S.C. § 1447(e). District courts evaluating a request to add a

                                  27   defendant that would destroy diversity jurisdiction often consider factors including:

                                  28
                                           Case 3:19-cv-08470-JCS Document 25 Filed 04/15/20 Page 2 of 3



                                                      (1) whether the party sought to be joined is needed for just
                                   1                  adjudication and would be joined under Federal Rule of Civil
                                                      Procedure 19(a); (2) whether the statute of limitations would preclude
                                   2                  an original action against the new defendants in state court;
                                                      (3) whether there has been unexplained delay in requesting joinder;
                                   3                  (4) whether joinder is intended solely to defeat federal jurisdiction;
                                                      (5) whether the claims against the new defendant appear valid; and
                                   4                  (6) whether denial of joinder will prejudice the plaintiff.
                                   5   E.g., Taylor v. Honeywell Corp., No. C 09-4947 SBA, 2010 WL 1881459, at *1 (N.D. Cal. May

                                   6   10, 2010) (quoting IBC Aviation Servs. v. Compania Mexicana De Aviacion, S.A. de C.V., 125 F.

                                   7   Supp. 2d 1008, 1011 (N.D. Cal. 2000)).

                                   8           Those factors have been collected by district courts reviewing considerations that other

                                   9   courts have found relevant, but they do not derive from any mandatory authority addressing

                                  10   § 1447(e), and they are not a comprehensive or exclusive list of the factors that might weigh on

                                  11   this decision. Ultimately, “the decision regarding joinder of a diversity destroying-defendant is

                                  12   left to the discretion of the district court.” Newcombe v. Adolf Coors Co., 157 F.3d 686, 691 (9th
Northern District of California
 United States District Court




                                  13   Cir. 1998). Orders remanding to state court under 28 U.S.C. § 1447(e) cannot be appealed.

                                  14   Stevens v. Brink’s Home Sec., Inc., 378 F.3d 944, 949 (9th Cir. 2004) (citing 28 U.S.C. § 1447(d),

                                  15   (e)).

                                  16           In this case, the O’Keefes’ primary basis for holding Target liable is Bettencourt’s conduct.

                                  17   There is no dispute that the addition of Bettencourt as a defendant would destroy the complete

                                  18   diversity of citizenship required for jurisdiction under 28 U.S.C. § 1332, nor that this Court lacks

                                  19   any other basis for jurisdiction over the O’Keefes’ personal injury claims under California law.

                                  20   There is also no dispute that the proposed amended complaint states a claim against Bettencourt,

                                  21   that the O’Keefes could have included Bettencourt in place of a Doe defendant had they known his

                                  22   identity when they first filed this action, or that if they had done so, Target would have had no

                                  23   basis for removal. The case remains at an early stage, and no proceedings have occurred in this

                                  24   Court since removal except for denying a premature motion to remand and granting the O’Keefes

                                  25   leave to serve a single interrogatory to discover Bettencourt’s identity. There is no practical

                                  26   benefit to Target’s proposed alternative approach of requiring the O’Keefes to file a separate

                                  27   action against Bettencourt in state court and seek a stay of that action pending resolution of this

                                  28   case, nor is there any reason to require the O’Keefes to forego a facially valid claim against
                                                                                         2
                                          Case 3:19-cv-08470-JCS Document 25 Filed 04/15/20 Page 3 of 3




                                   1   Bettencourt merely because they can pursue similar relief against Target alone. The O’Keefes’

                                   2   motion to amend is GRANTED, and the case is REMANDED to the California Superior Court for

                                   3   Sonoma County.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 15, 2020

                                   6                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                   7                                                 Chief Magistrate Judge
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      3
